the President delivered the Court’s opinion, that the decree of the County Court was erroneous, because proceedings were not had against all the defendants to the bill of the appellee ; although, upon the merits of the case, (as now disclosed,} this Court inclined to approve the said decree.
The decrees of both the Courts below were, therefore, reversed ; and the cause remanded to the said Court of Chancery, and thence to the County Court,, to be finally proceeded in as to ail the parties aforesaid.